EXHIBIT 10.47
 
 
AMENDMENT NO. 1 TO THE REGISTRATION RIGHTS AGREEMENT
 
This AMENDMENT NO. 1 TO THE REGISTRATION RIGHTS AGREEMENT (this “Amendment
Agreement”), entered into as of May 28, 2009, to the Registration Rights
Agreement dated as of June 5, 2008 (as amended, restated, supplemented or
otherwise modified from time to time, including all exhibits and schedules
thereto, the “Registration Rights Agreement”), by and among Communication
Intelligence Corporation, a Delaware corporation (the “Company”), and the
investors signatory thereto (each an “Existing Investor” and collectively, the
“Existing Investors”).
 
R E C I T A L S:
 
WHEREAS, the Company and the Existing Investors desire to amend the Registration
Rights Agreement to, among other things, allow for the addition as parties to
the Registration Rights Agreement of the additional investors listed on the
signature pages hereto (such additional investors, collectively, the “Additional
Investors”, and each such additional investor, individually, an “Additional
Investor”; the Additional Investors and the Existing Investors are herein
collectively referred to as the “Investors”);
 
WHEREAS, Section 8(g) of the Registration Rights Agreement provides that
amendments to the Registration Rights Agreement may only become effective with
the written concurrence of the Company and the Holders of no less than a
majority in interest of the then outstanding Registrable Securities;
 
WHEREAS, Holders of a majority in interest of the outstanding Registrable
Securities under the Registration Rights Agreement consent to the amendments
contained herein and, upon execution of this Amendment Agreement by the Company
and such Holders, the requirements of Section 8(g) of the Registration Rights
Agreement will be satisfied; and
 
WHEREAS, the Additional Investors desire to become parties to the Registration
Rights Agreement, as amended by this Amendment Agreement.
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties do hereby
agree, as follows:
 
1. Definitions in this Amendment Agreement.  Except as otherwise defined in this
Amendment Agreement (including the preamble and the recitals hereof),
capitalized terms are used herein with the meanings ascribed to such terms in
the Registration Rights Agreement and/or the Purchase Agreement.
 
2. Consent of Required Holders to Amendments to Registration Rights
Agreement.  The Holders of a majority in interest of the outstanding Registrable
Securities hereby consent to the amendments to the Registration Rights Agreement
contained in this Amendment Agreement and acknowledge that, upon execution of
this Amendment Agreement by such Holders, the requirements of Section 8(g) of
the Registration Rights Agreement will be satisfied.
 

--------------------------------------------------------------------------------

EXHIBIT 10.47
 
3. Amendment to the Preliminary Statement of the Registration Rights
Agreement.  The Registration Rights Agreement is hereby amended by deleting the
Preliminary Statement in their entirety and inserting in lieu thereof the
following:
 
“This Agreement is made pursuant to the Securities Purchase Agreement, dated as
June 5, 2008, among the Company and the investors identified on the signature
pages thereto (the “Purchase Agreement”), the Credit Agreement, dated as of June
5, 2008, among the Company and the lenders signatory thereto, as amended by
Amendment No. 1, dated as of May 28, 2009 (collectively, as the same may be
further amended, modified, supplemented or amended and restated from time to
time, the “Credit Agreement”), and other Transaction Documents pursuant to which
the Company will effect a Debt Refinancing.”
 
4. Amendment to Definition of “Effectiveness Date” in the Registration Rights
Agreement.  The definition of “Effectiveness Date” in Section 1 of  the
Registration Rights Agreement is hereby amended and restated in its entirety to
read as follows:
 
““Effectiveness Date” means (a) with respect to the Registration Statement
required to be filed under Section 2(a), the earlier of (i) the 150th day
following the Closing, and (ii) the fifth Trading Day following the date on
which the Company is notified by the Commission that such Registration Statement
will not be reviewed or is no longer subject to further review and comments; (b)
with respect to a Registration Statement required to be filed under Section
2(b), the earlier of: (i) the 90th day following the applicable Filing Date, and
(ii) the fifth Trading Day following the date on which the Company is notified
by the Commission that the Registration Statement will not be reviewed or is no
longer subject to further review and comments; and (c) with respect to a
Registration Statement required to be filed under Section 2(c), the earlier of:
(i) the 120th day following the applicable Filing Date, and (ii) the fifth
Trading Day following the date on which the Company is notified by the
Commission that the Registration Statement will not be reviewed or is no longer
subject to further review and comments.”
 
5. Amendment to Definition of “Filing Date” in the Registration Rights
Agreement.  The definition of “Filing Date” in Section 1 of  the Registration
Rights Agreement is hereby amended and restated in its entirety to read as
follows:
 
““Filing Date” means (a) with respect to the Registration Statement required to
be filed under Section 2(a), the earlier of (i) two (2) Business Days following
the filing of the Company’s Quarterly Report on Form 10-Q for the three and six
months ending June 30, 2008, and (ii) August 18, 2008; (b) with respect to a
Registration Statement required to be filed under Section 2(b), the 30th day
following the date on which Holders of a majority of the Registrable Securities
request that the Company register the resale of Common Stock on Form S-3; and
(c) with respect to a Registration Statement required to be filed under Section
2(c), the 30th day following the date on which Holders of a majority of the
Registrable Securities request that the Company register the resale of Common
Stock on Form S-1; provided, however, that with respect to a Registration
Statement required to be filed under Section 2(c), if the request that the
Company register the resale of Common Stock on Form S-1 is received at such time
when the Company is precluded from filing a Registration Statement with its
current audited financial statements or such financial statements would become
non-conforming due to their age during the review process of such Registration
Statement, then the Company shall not
 
2

--------------------------------------------------------------------------------

EXHIBIT 10.47
 
be obligated to file any such Registration Statement until the 15th day
following the release of the Company’s audited financial statements for the most
recently completed fiscal year.  Notwithstanding anything to the contrary
herein, the Company shall not be required to prepare audited financial
statements to be filed in connection with such Registration Statement for any
period year except for a fiscal year ending December 31.”
 
6. Amendment to Definition of “Investors” in the Registration Rights
Agreement.  The definition of “Investors” in the Registration Rights Agreement
shall include the Additional Investors.
 
7. Amendment to Definition of “Registration Statement” in the Registration
Rights Agreement.  The definition of “Registration Statement” in Section 1
of  the Registration Rights Agreement is hereby amended and restated in its
entirety to read as follows:
 
““Registration Statement” means the registration statement required to be filed
in accordance with Section 2(a), Section 2(b), Section 2(c) or Section 8(e),
including (in each case) the Prospectus, amendments and supplements to such
registration statements or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference therein.”
 
8. Amendment to Definition of “Selling Holder Questionnaire” in the Registration
Rights Agreement.  The definition of “Selling Holder Questionnaire” in Section 1
of  the Registration Rights Agreement is hereby amended and restated in its
entirety to read as follows:
 
““Selling Holder Questionnaire” has the meaning set forth in Section 2(d).”
 
9. Amendment to Definition of “Warrant” in the Registration Rights
Agreement.  The definition of “Warrant” in Section 1 of  the Registration Rights
Agreement is hereby amended and restated in its entirety to read as follows:
 
““Warrants” means the warrants (other than the Additional Warrants) to purchase
from the Company shares of Company Common Stock issued pursuant to the Credit
Agreement, including, without limitation, the warrants to purchase from the
Company shares of Company Common Stock issued pursuant to Amendment No. 1 to the
Credit Agreement.”
 
10. Addition of Certain Definition to Registration Rights Agreement.  The
following definition is hereby added to Section 1 of the Registration Rights
Agreement:
 
““Amendment No. 1” means that certain Amendment No. 1 to the Registration Rights
Agreement, dated as of May 28, 2009, among the Company and the Holders of a
majority of the Registrable Securities, as acknowledged and agreed to by the
additional investors listed on the signatures pages thereto.”
 
11. Amendment of Section 2(c) and Addition of New Subsection Section 2(d) of the
Registration Rights Agreement.  Section 2(c) of the
 
3

--------------------------------------------------------------------------------

EXHIBIT 10.47
 
   
Registration Rights Agreement is hereby amended and restated in its entirety and
Section 2(d) is inserted in the Registration Rights Agreement as follows:

 
“(c)                      The Company shall, promptly upon the request of the
Holders of a majority of the Registrable Securities, prepare and file with the
Commission no later than the Filing Date a Registration Statement covering the
resale of all Registrable Securities not already covered by an existing and
effective Registration Statement for an offering to be made on a continuous
basis pursuant to Rule 415, on Form S-1 (or on such other form appropriate for
such purpose).  Such Registration Statement shall contain (except if otherwise
required pursuant to written comments received from the Commission upon a review
of such Registration Statement) the “Plan of Distribution” attached hereto as
Exhibit A.  The Company shall use its reasonable best efforts to cause such
Registration Statement to be declared effective under the Securities Act as soon
as possible but, in any event, no later than its Effectiveness Date, and shall
use its reasonable best efforts to keep the Registration Statement continuously
effective under the Securities Act during the entire Effectiveness Period.  By
5:00 p.m. (New York City time) on the Business Day immediately following the
Effective Date of such Registration Statement, the Company shall file with the
Commission in accordance with Rule 424 under the Securities Act the final
Prospectus to be used in connection with sales pursuant to such Registration
Statement (whether or not such filing is technically required under such Rule).
 
(d)           Each Holder agrees to furnish to the Company a completed
Questionnaire in the form attached to this Agreement as Exhibit B (a “Selling
Holder Questionnaire”).  The Company shall not be required to include in a
Registration Statement the Registrable Securities of a Holder who fails to
furnish to the Company a fully completed Selling Holder Questionnaire at least
two Trading Days prior to the Filing Date (subject to the requirements set forth
in Section 4(a)).”
 
12. Amendment to Section 3(a) of the Registration Rights Agreement.  Section
3(a) is hereby amended by deleting the terms “Filing Deadline” and
“Effectiveness Deadline” in the first sentence of Section 3(a) and inserting the
terms “Filing Date” and “Effectiveness Date”, respectively, in lieu
thereof.  Section 3(a) is hereby further amended by inserting the following
sentences at the end in Section 3(a):
 
“Notwithstanding anything to the contrary stated herein, the Company shall not
be required to pay Registration Delay Payments or otherwise be liable for any
amount to Holders if the Commission limits the number of Registrable Securities
that may be included on any Registration Statement filed under the terms of this
Agreement.  If the Commission limits the Registrable Securities that may be
included on any Registration Statement, the Registrable Securities that will be
included on such Registration Statement shall be allocated pro rata among all of
the holders of Registrable Securities that requested Registrable Securities held
by them be included in such registration, based on the amount of such
Registrable Securities originally requested to be included by a Holder in
comparison to the aggregate amount of such Registrable Securities requested to
be included on such Registration Statement by all such Holders.”
 
4

--------------------------------------------------------------------------------

EXHIBIT 10.47
 
13. Amendment to Section 4(j) of the Registration Rights Agreement.  Section
4(j) is hereby amended and restated in its entirety to read as follows:
 
“In conjunction with the filing of the Registration Statement or sales
thereunder, the Company will make any filings as may be required to be made with
FINRA via the COBRADesk system.”
 
14. Amendment to Section 8(h) of the Registration Rights Agreement.  Section
8(h) is hereby amended by deleting the addresses for notice “If to a Investor”
in its entirety and inserting in lieu thereof the following:
 
“If to an Investor:
To the address set forth under such Investor's name on the
signature pages hereto and to Amendment No. 1.

 
 
With a copy to:
Pillsbury Winthrop Shaw Pittman LLP

 
1540 Broadway

 
New York, New York 10036

 
Facsimile:  (212) 858-1500

 
Attn:  Jonathan J. Russo, Esq.”

 
15. Effectiveness of Amendments.  The amendments to the Registration Rights
Agreement contained in this Amendment Agreement shall become effective on and as
of the date hereof.  From and after such date, each reference in the
Registration Rights Agreement (including the schedules and exhibits thereto) to
the “Agreement”, or any like expression referring to the Registration Rights
Agreement, shall be deemed to refer to the Registration Rights Agreement as
amended by this Amendment Agreement.  The Registration Rights Agreement, other
than as amended hereby, shall remain unchanged and in full force and effect.
 
16. Applicable Law.  THIS AMENDMENT AGREEMENT SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT REQUIRE OR PERMIT
APPLICATION OF THE LAWS OF ANY OTHER STATE OR JURISDICTION (OTHER THAN SECTION
5-1401 AND SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
 
17. Counterparts; Effectiveness.  This Amendment Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all of which counterparts together shall constitute but one and
the same instrument.
 
18. Accession of Additional Investors to Registration Rights Agreement as
Amended by this Amendment Agreement.  By acknowledging and agreeing to this
Amendment Agreement, which acknowledgement and agreement shall be evidenced by
the signatures of the Additional Investors below, the Additional Investors agree
to accede to the Registration Rights Agreement, as amended by this Amendment
Agreement, and to be bound by all of the terms and provisions set forth in the
Registration Rights Agreement, as amended by this Amendment Agreement and shall
have the rights, and be subject to the obligations, of an Investor.
 
5

--------------------------------------------------------------------------------

EXHIBIT 10.47
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK
 
SIGNATURE PAGES TO FOLLOW]
 


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
6

--------------------------------------------------------------------------------

EXHIBIT 10.47
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed by their respective officers as of the day and year first above
written.
 
COMPANY:
COMMUNICATION INTELLIGENCE CORPORATION
 
By:  /s/ Francis V. Dane                                 
                                                              
     Name: Francis V. Dane
     Title:Chief Financial Officer
 
EXISTING INVESTORS:
PHOENIX VENTURE FUND LLC
 
By: SG Phoenix Ventures LLC,
       its Managing Member
 
By:  /s/ Andrea
Goren                                                                                          
           Name: Andrea Goren
           Title: Member
 
 
 
 
 
 /s/ Michael Engmann                                  
MICHAEL ENGMANN
 
 






--------------------------------------------------------------------------------

EXHIBIT 10.47
 
ACKNOWLEDGED AND AGREED TO:




ADDITIONAL INVESTOR:
 
 
 
KENDU PARTNERS COMPANY
 
By: /s/ Michael W. Engmann                          
    Name: Michael W. Engmann
    Title:   General Partner
 
ADDRESS FOR NOTICE
 
c/o:    
Street:                                                                
City/State/Zip:                                                                
Attention:                                                           
Tel:                                                                
Fax:                                                                
Email:                                                                
 

 
 

 

--------------------------------------------------------------------------------

EXHIBIT 10.47
 
ACKNOWLEDGED AND AGREED TO:







 
MDNH PARTNERS L.P.
 
By: /s/ Michael W. Engmann                        
    Name: Michael W. Engmann
    Title: General Partner
 
ADDRESS FOR NOTICE
                                                                
Street: 
City/State/Zip:                                                            
Attention: 
Tel:     
Fax:     
Email:                                                                
 



 